DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhuang et al. (CN 201006891 Y).
INDEPENDENT CLAIM 12:
Regarding claim 12, Zhuang et al. teach a cathode device of a magnetron sputtering apparatus, comprising: a target material component; a magnetic circuit component configured to be arranged opposite to the target material component, wherein the magnetic circuit component comprises a plurality of magnetic circuit units, and each of the magnetic circuit units can independently generate magnetic field; a transmission component connected with each of the magnetic circuit units; and a driving component configured to drive the magnetic circuit component to reciprocate between a first position and a second position in a preset direction by 
DEPENDENT CLAIM 31:
Regarding claim 31, Zhuang et al. teach a magnetron sputtering apparatus, wherein the apparatus comprises a cathode device that comprises: a target material component ; a magnetic circuit component configured to be arranged opposite to the target material component, wherein the magnetic circuit component comprises a plurality of magnetic circuit units capable of 

Claim(s) 12 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itagaki et al. (U.S. Pat. 8,137,519).
INDEPENDENT CLAIM 12:
Regarding claim 12, Itagaki et al. teach a cathode device of a magnetron sputtering apparatus, comprising: a target material component; a magnetic circuit component configured to be arranged opposite to the target material component, wherein the magnetic circuit component comprises a plurality of magnetic circuit units, and each of the magnetic circuit units can independently generate magnetic field; a transmission component connected with each of the magnetic circuit units; and a driving component configured to drive the magnetic circuit component to reciprocate between a first position and a second position in a preset direction by the transmission component.  (Figs. 1, 2; Column 4lines 64-67; Column 5 lines 1-56; Column 7 lines 14-43; especially Column 7 lines 39-43)
INDEPENDENT CLAIM 31:
Itagaki et al. teach a magnetron sputtering apparatus, wherein the apparatus comprises a cathode device that comprises: a target material component ; a magnetic circuit component configured to be arranged opposite to the target material component, wherein the magnetic circuit component comprises a plurality of magnetic circuit units capable of independently generating magnetic field; a transmission component connected with each of the magnetic circuit units; and a driving component configured to drive the magnetic circuit component to reciprocate between a first position and a second position in a preset direction by the transmission component.  (Figs. 1, 2; Column 4lines 64-67; Column 5 lines 1-56; Column 7 lines 14-43; especially Column 7 lines 39-43)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. (CN 201006891 Y) or Itagaki et al. (U.S. Pat. 8,137,519) in view of Oishi et al. (U.S. Pat. 8,460,522).
DEPENDENT CLAIM 13:
	Zhuang et al. or Itagaki et al. teach a drive screw disposed in a preset direction.  (See Zhuang et al. or Itagaki et al. discussed above)

Regarding claim 13, The primary references suggest a driving slider sleeved with the drive screw.  Oishi et al. teach providing a plurality of driving sliders connected with the magnetic circuit units in one-to-one correspondence, wherein each of the driving sliders is sleeved on the drive screw and is threaded connected with the drive screw.  (See Fig. 1)

    PNG
    media_image1.png
    670
    950
    media_image1.png
    Greyscale

	The motivation for utilizing a plurality of driving sliders is to move the magnetic units.  (See Fig. 1)
.
Claims 19, 25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. or Itagaki et al. in view of Oishi et al. as applied to claim 13 above, and further in view of Yamamoto et al. (U.S. PGPUB. 2002/0100680 A1).
DEPENDENT CLAIM 19:
	The difference not yet discussed is a cathode conductive component disposed between the target material component and the magnetic circuit component; wherein the target material component is adhered to the cathode conductive component; wherein the cathode conductive component has a cooling water passage, and the cooling water passage has a water inlet and a water outlet; and wherein the cooling water passage comprises at least two independent branches, each of which is connected between the water inlet and the water outlet.
	Regarding claim 19, Yamamoto et al. teach a cathode conductive component disposed between the target material component and the magnetic circuit component; wherein the target material component is adhered to the cathode conductive component; wherein the cathode conductive component has a cooling water passage, and the cooling water passage has a water inlet and a water outlet; and wherein the cooling water passage comprises at least two independent branches, each of which is connected between the water inlet and the water outlet.  (Paragraphs 0009, 0084, 0085; Fig. 3A, 3B)
DEPENDENT CLAIM 25:
	The difference not yet discussed is wherein the cooling water passage extends in a curved or polylined shape.

DEPENDENT CLAIM 28:
	The difference not yet discussed is a cathode conductive plate disposed between the target material component and the magnetic circuit component, wherein the cathode conductive plate is provided with a cooling groove; and a cooling partition configured to seal a surface of the cathode conductive plate adjacent to the target material component for covering the cooling groove sealingly to form the cooling water passage.
	Regarding claim 28, Yamamoto et al. teach a cathode conductive plate disposed between the target material component and the magnetic circuit component, wherein the cathode conductive plate is provided with a cooling groove; and a cooling partition configured to seal a surface of the cathode conductive plate adjacent to the target material component for covering the cooling groove sealingly to form the cooling water passage.  (Figs. 3B)
	The motivation for utilizing the features of Yamamoto et al. is that it allows for eliminating temperature unevenness.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Yamamoto et al. because it allows for eliminating temperature unevenness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. (CN 201006891 Y) or Itagaki et al. (U.S. Pat. 8,137,519) in view of Halsey et al. (U.S. Pat. 5,855,744).


DEPENDENT CLAIM 14:
	The difference not yet discussed is wherein the cathode device further comprises at least one guide component comprising: a guide rail disposed in the preset direction; a plurality of guide sliders connected with the magnetic circuit units in one-to-one correspondence, wherein each of the guide sliders is slidably connected with the guide rail.
	Regarding claim 14, Halsey et al. teach providing a guide rail and a slider for a magnetron.  (See Fig. 9)  It would therefore be obvious to provide a guide rail and a slider for each magnet unit of the primary references because it moves the magnet.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zhuang et al. OR Itagaki et al. by utilizing the features of Halsey et al. because it allows for moving the individual magnets units.

Claims 20, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. or Itagaki et al. in view of Halsey et al. as applied to claim 14 above, and further in view of Yamamoto et al. (U.S. PGPUB. 2002/0100680 A1).
DEPENDENT CLAIM 20:
	The difference not yet discussed is a cathode conductive component disposed between the target material component and the magnetic circuit component; wherein the target material component is adhered to the cathode conductive component; wherein the cathode conductive component has a cooling water passage, and the cooling water passage has a water inlet and a water outlet; and wherein the cooling water passage comprises at least two independent branches, each of which is connected between the water inlet and the water outlet.
	Regarding claim 20, Yamamoto et al. teach a cathode conductive component disposed between the target material component and the magnetic circuit component; wherein the target 
DEPENDENT CLAIM 26:
	The difference not yet discussed is wherein the cooling water passage extends in a curved or polylined shape.
	Regarding claim 26, Yamamoto et al. teach wherein the cooling water passage extends in a curved or polylined shape.  (Figs. 3A, 3B)
DEPENDENT CLAIM 29:
	The difference not yet discussed is a cathode conductive plate disposed between the target material component and the magnetic circuit component, wherein the cathode conductive plate is provided with a cooling groove; and a cooling partition configured to seal a surface of the cathode conductive plate adjacent to the target material component for covering the cooling groove sealingly to form the cooling water passage.
	Regarding claim 29, Yamamoto et al. teach a cathode conductive plate disposed between the target material component and the magnetic circuit component, wherein the cathode conductive plate is provided with a cooling groove; and a cooling partition configured to seal a surface of the cathode conductive plate adjacent to the target material component for covering the cooling groove sealingly to form the cooling water passage.  (Figs. 3B)
	The motivation for utilizing the features of Yamamoto et al. is that it allows for eliminating temperature unevenness.  (See Abstract)
.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. (CN 201006891 Y) or Itagaki et al. (U.S. Pat. 8,137,519) in view of Yih et al. (U.S. PGPUB. 2014/0069802 A1).
DEPENDENT CLAIM 15:
	The difference not yet discussed is wherein the cathode device further comprises: a first limit component configured to be triggered when the magnetic circuit component moved to the first position, wherein the first limit component controls the magnetic circuit component to move towards the second position by the driving component; and a second limit component configured to be triggered when the magnetic circuit component moved to the second position, wherein the second limit component controls the magnetic circuit component to move towards the first position by the driving component.
	Regarding claim 15, Yih et al. teach a first limit component configured to be triggered when the magnetic circuit component moved to the first position, wherein the first limit component controls the magnetic circuit component to move towards the second position by the driving component; and a second limit component configured to be triggered when the magnetic circuit component moved to the second position, wherein the second limit component controls the magnetic circuit component to move towards the first position by the driving component.  (Paragaphs 0090, 0091)


DEPENDENT CLAIM 16:
	The difference not yet discussed is wherein both the first limit component and the second limit component are proximity switches.
	Regarding claim 16, Yih et al. teach wherein both the first limit component and the second limit component are proximity switches.  (See Paragraphs 0090, 0091)
	The motivation for utilizing the features of Yih et al. because it allows for sensing the proximity of the magnets for controlling movement. (Paragraphs 0090, 0091)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Yih et al. because it allows for sensing the proximity of the magnets for controlling movement.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. or Itagaki et al. in view of Yih et al. as applied to claims 15 and 16 above, and further in view of Yamamoto et al. (U.S. PGPUB. 2002/0100680 A1).
DEPENDENT CLAIMS 21, 22:
	The difference not yet discussed is a cathode conductive component disposed between the target material component and the magnetic circuit component; wherein the target material component is adhered to the cathode conductive component; wherein the cathode conductive component has a cooling water passage, and the cooling water passage has a water inlet and a water outlet; and wherein the cooling water passage comprises at least two independent branches, each of which is connected between the water inlet and the water outlet.
	Regarding claim 19, Yamamoto et al. teach a cathode conductive component disposed between the target material component and the magnetic circuit component; wherein the target material component is adhered to the cathode conductive component; wherein the cathode 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Yamamoto et al. because it allows for eliminating temperature unevenness.
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. (CN 201006891 Y) or Itagaki et al. (U.S. Pat. 8,137,519) in view of Miller et al. (U.S. Pat. 5,171,415).
The difference not yet discuss is the use of an insulating mat connected with the transmission component; a yoke disposed at a surface of the insulating mat adjacent to the target material component; and a magnet disposed at a surface of the yoke adjacent to the target material component.
Regarding claim 17, Miller et al. teach utilizing an insulating mat.  (See Fig. 1)

    PNG
    media_image2.png
    467
    880
    media_image2.png
    Greyscale


	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Miller et al. because it allows for supporting the magnets.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. or Itagaki et al. in view of Miller et al. as applied to claim 17 above, and further in view of Yamamoto et al. (U.S. PGPUB. 2002/0100680 A1).
DEPENDENT CLAIM 23:
	The difference not yet discussed is a cathode conductive component disposed between the target material component and the magnetic circuit component; wherein the target material component is adhered to the cathode conductive component; wherein the cathode conductive component has a cooling water passage, and the cooling water passage has a water inlet and a water outlet; and wherein the cooling water passage comprises at least two independent branches, each of which is connected between the water inlet and the water outlet.
	Regarding claim 23, Yamamoto et al. teach a cathode conductive component disposed between the target material component and the magnetic circuit component; wherein the target material component is adhered to the cathode conductive component; wherein the cathode conductive component has a cooling water passage, and the cooling water passage has a water inlet and a water outlet; and wherein the cooling water passage comprises at least two independent branches, each of which is connected between the water inlet and the water outlet.  (Paragraphs 0009, 0084, 0085; Fig. 3A, 3B)
.
Claims 18, 24, 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. (CN 201006891 Y) or Itagaki et al. (U.S. Pat. 8,137,519) in view of Yamamoto et al. (U.S. PGPUB. 2002/0100680 A1).
DEPENDENT CLAIM 18:
	The difference not yet discussed is a cathode conductive component disposed between the target material component and the magnetic circuit component; wherein the target material component is adhered to the cathode conductive component; wherein the cathode conductive component has a cooling water passage, and the cooling water passage has a water inlet and a water outlet; and wherein the cooling water passage comprises at least two independent branches, each of which is connected between the water inlet and the water outlet.
	Regarding claim 18, Yamamoto et al. teach a cathode conductive component disposed between the target material component and the magnetic circuit component; wherein the target material component is adhered to the cathode conductive component; wherein the cathode conductive component has a cooling water passage, and the cooling water passage has a water inlet and a water outlet; and wherein the cooling water passage comprises at least two independent branches, each of which is connected between the water inlet and the water outlet.  (Paragraphs 0009, 0084, 0085; Fig. 3A, 3B)
DEPENDENT CLAIM 24:
	The difference not yet discussed is wherein the cooling water passage extends in a curved or polylined shape.

DEPENDENT CLAIM 27:
	The difference not yet discussed is a cathode conductive plate disposed between the target material component and the magnetic circuit component, wherein the cathode conductive plate is provided with a cooling groove; and a cooling partition configured to seal a surface of the cathode conductive plate adjacent to the target material component for covering the cooling groove sealingly to form the cooling water passage.
	Regarding claim 29, Yamamoto et al. teach a cathode conductive plate disposed between the target material component and the magnetic circuit component, wherein the cathode conductive plate is provided with a cooling groove; and a cooling partition configured to seal a surface of the cathode conductive plate adjacent to the target material component for covering the cooling groove sealingly to form the cooling water passage.  (Figs. 3B)
	The motivation for utilizing the features of Yamamoto et al. is that it allows for eliminating temperature unevenness.  (See Abstract)
DEPENDENT CLAIM 30:
The difference not yet discussed is a protective cover having a receiving cavity; wherein the receiving cavity has an open end; wherein the cathode conductive component covers the open end and is fixed to the open end; wherein the target material component is fixed to a surface of the cathode conductive component away from the protective cover; and wherein the magnetic circuit component, the transmission component and the driving component are all disposed within the receiving cavity.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Yamamoto et al. because it allows for eliminating temperature unevenness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
May 12, 2021